1 Third-Quarter Fiscal 2008 EarningsJuly 24, 2008 James J. O'Brien, Chairman and Chief Executive Officer Lamar M. Chambers, Sr. Vice President and Chief Financial Officer Samuel J. Mitchell, Vice President and President, Ashland Consumer Markets Eric N. Boni, Director, Investor Relations Filed by Ashland Inc. Pursuant to Rule 425 Under the Securities of 1933 Subject Company Hercules Incorporated Commission File Number 1-00496 2 Forward-Looking Statements This presentation contains forward-looking statements, within the meaning of Section 27A of the Securities Act of 1933 andSection 21E of the Securities Exchange Act of 1934. These statements include those made with respect to Ashland’s operatingperformance and Ashland’s acquisition of Hercules Inc. These expectations are based upon a number of assumptions, includingthose mentioned within this presentation. Performance estimates are also based upon internal forecasts and analyses of currentand future market conditions and trends, management plans and strategies, weather, operating efficiencies and economicconditions, such as prices, supply and demand, cost of raw materials, and legal proceedings and claims (includingenvironmental and asbestos matters). These risks and uncertainties may cause actual operating results to differ materially fromthose stated, projected or implied. Such risks and uncertainties with respect to Ashland’s acquisition of Hercules include thepossibility that the benefits anticipated from the Hercules transaction will not be fully realized; the possibility the transactionmay not close, including as a result of failure to obtain the approval of Hercules stockholders; the possibility that financing maynot be available on the terms committed; and other risks that are described in filings made by Ashland with the Securities andExchange Commission (SEC) in connection with the proposed transaction. Although Ashland believes its expectations arebased on reasonable assumptions, it cannot assure the expectations reflected herein will be achieved. This forward-lookinginformation may prove to be inaccurate and actual results may differ significantly from those anticipated if one or more of theunderlying assumptions or expectations proves to be inaccurate or is unrealized or if other unexpected conditions or eventsoccur. Other factors, uncertainties and risks affecting Ashland are contained in Ashland's periodic filings made with the SEC,including its Form 10-K for the fiscal year ended Sept. 30, 2007, and Forms 10-Q for the quarters ended Dec. 31, 2007, and March31, 2008, which are available on Ashland’s Investor Relations website at www.ashland.com/investors or the SEC’s website atwww.sec.gov. Ashland undertakes no obligation to subsequently update or revise the forward-looking statements made in thispresentation to reflect events or circumstances after the date of this presentation. ADDITIONAL INFORMATION In connection with the proposed transaction, Ashland and Hercules will be filing documents with the SEC, including the filing byAshland of a registration statement on Form S-4, and the filing by Hercules of a related preliminary and definitive proxystatement/prospectus. Investors and security holders are urged to read the registration statement on Form S-4 and the relatedpreliminary and definitive proxy/prospectus when they become available because they will contain important information aboutthe proposed transaction. Investors and security holders may obtain free copies of these documents (when they are available)and other documents filed with the SEC at the SEC’s web site at www.sec.gov and by contacting Ashland Investor Relations at(859) 815-4454 or Hercules Investor Relations at (302) 594-7151. Investors and security holders may obtain free copies of thedocuments filed with the SEC on Ashland’s Investor Relations website at www.ashland.com/investors or Hercules’ website atwww.herc.com or the SEC’s website at www.sec.gov. 3 Agenda ·2008 fiscal third-quarter results andfourth-quarter outlook ·Cost structure efficiency update ·Hercules update ·Questions 4 (a) When adjusted for key items in 2007 as noted on Slide6 of this presentation. (b) Operating income, plus depreciation and amortization. Fiscal Third Quarter 2008Highlights ·Operating income, excluding prior-year key items(a),increased 19 percent over June 2007 quarter ·Difficult demand and raw materials cost environment ·Operating income, as reported, comparedwith June 2007 quarter: –Ashland Performance Materials down 44 percent –Valvoline down 6 percent –Ashland Water Technologies more than doubled –Ashland Distribution up 70 percent ·EBITDA(b) increased by 3 percent to $121 million ·Continued reductions in operating-segment trade workingcapital as a percent of sales (in millions, except change) * When adjusted for key items in 2007 as noted on Slide6 of this presentation, operating incomepercentage for the June 2007 quarter was 3.7 percent. Fiscal Third Quarter 2008Preliminary Financial Results Fiscal Third QuarterKey Items Affecting OperatingIncome Comparisons 7 Factors
